Citation Nr: 0124867	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-06 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability including arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO rating decision 
which denied service connection for a cervical spine 
disability including arthritis, claimed as secondary to a 
service-connected low back disability.  The veteran testified 
in support of his claim at a Board videoconference hearing in 
June 2001.  

In written statements and in argument at the Board hearing, 
the veteran and his representative indicated that the claim 
was actually for direct service connection (not secondary 
service connection) for a cervical spine disability.  It was 
argued that the current cervical spine disability was the 
result of a service injury (it was asserted that the neck was 
injured at the same time as the low back was injured in 
service).  The Board observes that direct service connection 
for a neck (cervical spine) disability was previouly denied 
in a final June 1978 Board decision.  At that time, the Board 
concluded that the evidence of record did not show a 
pathological disorder of the cervical spine.  Since then, the 
veteran has submitted medical evidence of a present cervical 
spine disability as well as statements from physicians 
offering opinions on a relationship between such disability 
and service.  Such evidence constitutes new and material 
evidence to reopen the claim for direct service connection 
for a cervical spine disability, and thus such claim may be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law, and a recently enacted VA regulation, 
redefine the VA's obligations with respect to notifying a 
claimant as to the information and evidence necessary to 
substantiate a claim, and with respect to assisting the 
claimant in developing evidence pertinent to a claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  

The veteran's service medical records from his 1974-1976 
active duty note a low back disability (which is now service 
connected), but the service records do not specifically refer 
to a cervical spine disorder.  The veteran has alleged, 
however, that his complaints of headaches during service were 
an indication of the later diagnosed cervical spine disorder.  
Post-service examinations in 1976 and 1977, including 
cervical spine X-rays, were negative for a chronic cervical 
spine disability.  Medical records beginning in the early 
1990s show neck complaints, and diagnoses since then include 
arthritis of the cervical spine.

An April 1999 statement from a physician at First Choice 
Medical notes that the veteran had been treated at such 
facility for about two years for osteoarthritis of the hips, 
legs, and neck.  The physician stated that it was his medical 
opinion that such disorders were more than likely a result or 
residual of the active duty injuries to the veteran's back.  
A November 1999 private treatment report from the Millennium 
Medical Group notes that the veteran was seen for neck, upper 
back, and low back pain.  It was reported that the veteran 
had suffered a compression injury when his car fell through a 
grate at a park. 

The veteran was last afforded an orthopedic examination for 
the VA in January 2000.  The diagnoses included early 
degenerative disease of the cervical spine.  The examiner 
commented that the veteran's cervical spine was most likely 
not directly affected by his lumbar spine condition.  The 
examiner did not address the etiology of the diagnosed 
cervical spine disorder or whether there was any relationship 
between such disorder and the veteran's period of service.  

In a June 2001 statement, S. S. Leffingwell, M.D., reported 
that the veteran had been treated by his staff since March 
1997.  Dr. Leffingwell stated that the medical records he had 
reviewed, which included military medical records and other 
medical records of treatment for the past 26 years, indicates 
that the pain the veteran had now and had suffered for the 
last 26 years was the result of his active duty injuries.  
Dr. Leffingwell stated that the service-related injuries were 
further aggravated by an injury five months later and a third 
injury in 1996.  It was noted that the veteran suffered from 
pain and stiffness in his neck, pain in both knees and hips, 
and pain in his back.  Dr. Leffingwell reported that X-rays 
and other tests showed, in part, that the veteran had 
osteoarthritis of the cervical spine.  The Board notes that 
Dr. Leffingwell indicated that the pain the veteran presently 
suffered from was a result of his active duty injuries; 
however, he did not identify any specific cervical spine 
injury in service or specifically address the etiology of the 
arthritis of the veteran's cervical spine.  

Given the nature of the veteran's contentions, the current 
state of the evidence, and the duty to assist provisions of 
the VCAA and companion regulation, the Board concludes that a 
VA examination with medical opinion on the issue of direct 
service connection for a cervical spine disability is 
warranted.  Further, as there are references to possible 
other sources of post-service medical records concerning a 
cervical spine disability, an effort should be made to obtain 
any such records.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify (names, locations, dates) all 
medical provides who have examined or 
treated him since service for cervical 
spine/neck problems.  The RO should then 
obtain copies of the related medical 
records which are not already on file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the nature and 
etiology of his cervical spine disability.  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should indicate that 
such has been accomplished.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
the etiology and approximate date of onset 
of any diagnosed cervical spine 
disability, including whether the 
disability is related to the veteran's 
period of service.  

3.  Thereafter, the RO should review the 
claim for direct or secondary service 
connection for a cervical spine disability 
including arthritis.  If the claim is 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case, and given the 
opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	L. W. Tobin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


